Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  con-shaped should be cone-shape.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956.
Regarding claim 1, ‘422 teaches a method of producing a microneedle array, the method comprising: an injection step of injecting a predetermined amount of a raw material liquid into each cone-shaped recess of a mold having a plurality of cone-shaped recesses, the predetermined amount being less than a volume of cone-shaped recess (‘422 discloses forming liquid is supplied little by little to the recess 31 of intaglio 30 corresponding to the tip layer to prevent wasteful consumption of the liquid material. Therefore, the liquid material suppled is 
Applicant has amended the claim to include the limitation: drying the raw material liquid in the plurality of cone-shaped recess after overlaying the foundation on the mold. Although ‘422 does not explicitly disclose drying the raw material liquid in the cone-shaped recess after overlaying the foundation on the mold, analogous art, ‘956, discloses drying the raw material after overlaying the foundation on the mold (pg. 3 paragraphs 13-17) for the benefit of increasing absorbing efficiency of microneedles when inserted onto the surface of the skin. ‘956 discloses the recess and foundation of the mold is first formed (pg. 3 paragraph 13), followed by the addition of the raw material (pg. 3 paragraph 16) which is then dried (pg. 3 paragraphs 16 -17 and paragraph 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the step of drying the raw material liquid in the cone-shaped recess after 
 Regarding claim 6, ‘422  teaches in the tip forming step, while the foundation is overlaid on the mold, a gap is formed between a side wall of each of the cone-shaped recess and a side surface of each of the frustum-shaped protrusions (see figures) or the columnar protrusions and the raw material liquid is fed into the gap, thereby forming the cone-shaped tip up to the side surface of each of the frustum-shaped protrusions or the columnar protrusions above a positon that is predetermine height away from the main surface (pg. 2 paragraph 6). 
Regarding claim 7, ‘422 teaches in the tip forming step, the foundation and the mold are arranged such that the side surface of each of the frustum-shaped protrusions or the columnar protrusions abuts against the side wall of each of the cone-shaped recess due to the foundation being overlaid on the mold (see figures). 
Regarding claim 16, ‘422 teaches the predetermined amount of the raw material liquid is injected into each cone-shaped recess such that the predetermined amount of raw material liquid is injected into each cone-shaped recess such that the raw material liquid does not overflow from the cone-shaped recess. 422 discloses forming liquid is supplied little by little to the recess 31 of intaglio 30 corresponding to the tip layer to prevent wasteful consumption of the liquid material. Therefore, the liquid material suppled is less than a volume of the cone shaped recess [0052]. 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1).
Regarding claims 2 and 7, ’422 does not explicitly disclose an inspection step. However, analogous art, Wakamatsu, teaches an inspection step of immersing the microneedle array in a solvent capable of dissolving the cone-shaped tips to dissolve the plurality of cone-shaped tips and make a solution, and analyzing a component contained in each of the microneedle array based on the solution [0118-0120] for the benefit of suppressing air bubbles [0003]. As for claim 7, Wakamatsu teaches in the tip forming step, the foundation and the mold are arranged such that the side surface of each of the frustum-shaped protrusions or the columnar protrusions abuts against the side wall of each of the cone-shaped recess due to the foundation being overlaid on the mold (figure 9). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an inspection step, as taught by Wakamatsu, into the method taught by ‘422 for the benefit of suppressing air bubbles [0003]. 

Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1) and Quan et al (US 2016/0001053 A1). 
Regarding claims 3 and 8, ‘422 teaches a preparation step of preparing the foundation including the plurality of frustum shaped protrusions or the plurality of columnar protrusions by molding ([0015] and figures) but does not explicitly disclose injection molding. However, it is conventionally known in the microneedle array art to use injection molding to manufacture the microneedle arrays. Analogous art, Quan, discloses the use of injection molding for manufacturing the microneedles [0012]. KSR states "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have produced the microneedles taught by ‘422 using injection molding since it is conventionally known in the microneedle array field to use injection molding for the production of microneedles. 
Regarding claims 4 and 9, ‘422 does not explicitly teach a roughening treatment. However, Wakamatsu teaches in the preparation step, a roughening treatment is performed or a dimple is formed at a contacting portion of the plurality of frustum-shaped protrusions or the plurality of columnar protrusion, the contacting portion being where the cone-shaped tips are to be fixed [0081]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a roughening treatment is performed or a dimple is formed at a contacting portion of the plurality of frustum-shaped protrusions or the plurality of columnar protrusion, the contacting portion being where the .

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1) and Quan et al (US 2016/0001053 A1) and further in view of Hu et al (US 2018/0066938 A1).
Regarding claims 5 and 10, ‘422 and Wakamatsu teaches the raw material liquid includes water as the solvent and in the preparation step (Wakamatsu [0084, 0098, 101,] ‘422 –[0005]) but is silent to performing a hydrophilic treatment. However, it is well known in the microneedle array art to perform hydrophilic treatments. Analogous microneedle array art, Hu et al, discloses the use of hydrophilic treatments in order to prevent meniscuses generated on the drug surfaces, thereby preventing light refraction and resulting in a higher accuracy of mearing the volume of the drug solution [0246]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the microneedle array taught by ‘422 and incorporate the hydrophilicity of the contacting portion made greater than a hydrophilicity of the material of foundation, as taught by Hu, to ensure accurate filling of the cone shaped tips. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1) and further in view of Nishimura et al (US 2017/0266427 A1). 
‘422 does not explicitly disclose tip foundations protruding from the tip surface of each of the frustum-shaped protrusions so as not to contact a wall surface of each of the frustum-shaped recess and in the tip forming step, the cone-shaped tip is fixed to a portion of tip surface the surface of the tip foundation. Analogous art, Nishimura et al, discloses coating layer (5) formed on the microneedle [0033] for the benefit of improving the productivity of the microneedle [0035] and to ensure the physiologically active substance in the coating layer is uniformly dispersed [0010]. Nishimura’s coating layer reads on Applicant’s tip foundation. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the microneedle array taught by ‘422 an incorporate a tip foundation/coating layer on the microneedle array, as taught by Nishimura, in order uniformly disperse the physiologically active substance and improve productivity of the microneedle. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956 and further in view of Masaoka et al (US 2013/0296790 A1). 
Although ‘422 is silent to the foundation is a solid resin foundation made of thermoplastic resin, it is well known in the art to use thermoplastic resin as a foundation. Analogous microneedle art, Masaoka et al, teaches the uses of thermoplastic resin [0062] for its biodegradable quality [0063]. Therefore, it would have been obvious to one having ordinary . 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the newly cited references. 
Election/Restrictions
As for Applicant’s arguments towards the restriction, Examiner has stated multiple reasons why the inventions are separate and are a serious burden on the Examiner since the claims satisfies one of the three criteria: the three groups are mutually exclusive and require search in different classifications, each category requires searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. 
Applicant's election with traverse of group 1 in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that two of the cited arts were found in A61M37/0015 is not found persuasive because Examiner uses different search strategies to find art. The two cited art were found through a thorough string/keyword search and not a flip search through A61M37/0015. 
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743